

COOPERATION AGREEMENT
This Cooperation Agreement (this “Agreement”), dated January 11, 2016, is made
by and among FrontFour Capital Group, LLC and the entities and natural persons
listed on Exhibit A hereto (collectively, “FrontFour”) and Innophos Holdings,
Inc., a Delaware corporation (the “Company”).
WHEREAS, FrontFour beneficially owns 206,000 shares of common stock of the
Company, par value $0.001 (the “Common Stock”); and
WHEREAS, the Company and FrontFour have each determined that it is in their
respective best interests, and in the best interests of the Company and its
stockholders, to come to an agreement with respect to the appointment of members
of the Company’s Board of Directors (the “Board”) and certain other matters, as
provided in this Agreement.
NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
1.Board Matters.
(a)    The Company agrees that the Board shall take all actions necessary to (i)
increase the size of the Board by two (2) directors to nine (9) directors and
(ii) appoint Robert Zatta (“Zatta”) and Peter T. Thomas (“Thomas”; Thomas and
Zatta shall each be a “Designee” and together shall be the “Designees”) to the
Board, in the case of clauses (i) and (ii), effective as of the date hereof. The
Company has received the executed consent from each of Zatta and Thomas to be
named as a nominee in the Company’s proxy statement for the 2016 Annual Meeting
(as defined below) and to serve as a director if so elected and a D&O
Questionnaire completed by each of Zatta and Thomas.
(b)    The Company shall include the Designees as nominees for election to the
Board on the slate of nominees recommended by the Board for election in the
Company’s proxy statement and on its proxy card relating to the Company’s 2016
annual meeting of stockholders (the “2016 Annual Meeting”), it being understood
that the slate of nominees recommended by the Board shall be comprised of eight
(8) candidates, with at least one (1) current director of the Company not on the
slate of nominees recommended by the Board for election at the 2016 Annual
Meeting and with the expectation that, except as permitted by Section 1(g), the
size of the Board immediately prior to the 2016 Annual Meeting shall be reduced
to eight (8) directors. The Designees shall provide to the Company, as requested
by the Company from time to time, such information as the Company is entitled to
reasonably receive from any other non-employee members of the Board and as is
required to be disclosed in proxy statements under applicable law.
(c)    At all times while serving as a member of the Board, each of the
Designees shall comply with all policies, procedures, processes, codes, rules,
standards and guidelines applicable to all Board members, including but not
limited to the Company’s code of business conduct and ethics, securities trading
policies, anti-hedging policies, Regulation FD-related policies, director
confidentiality policies and corporate governance guidelines.




--------------------------------------------------------------------------------



(d)    At all times while serving as a member of the Board, each of the
Designees will be (i) reimbursed for his expenses on the same basis as all other
non-employee directors of the Company as in effect from time to time, (ii)
granted equity based compensation and other benefits on the same basis as all
other non-employee directors of the Company as in effect from time to time, and
(iii) entitled to the same rights of indemnification and directors’ and
officers’ liability insurance coverage as the other non-employee directors of
the Company as such rights may exist from time to time.
(e)    If (A) either Designee ceases to be a member of the Board for any reason
prior to the deadline for submission of shareholder nominations of director
candidates for election at the 2016 Annual Meeting and (B) FrontFour is not then
in material breach of this Agreement and FrontFour, together with the Controlled
Restricted Entities (as defined below), beneficially owns, directly or
indirectly, as of the date thereof, an aggregate of at least 206,000 shares of
Common Stock, then FrontFour shall be entitled to recommend, for consideration
by the Board, a candidate to fill such vacancy or vacancies at or before the
2016 Annual Meeting that is reasonably acceptable to the Board in its good faith
business judgment after exercising its fiduciary duties (such candidate, the
“Successor Candidate”). Within ten (10) business days of FrontFour’s
recommendation, in the case clauses (A) and (B) of the immediately preceding
sentence shall be true, the Nominating & Corporate Governance Committee of the
Board (the “Governance Committee”) and/or the Board shall consider in good faith
the Successor Candidate or Successor Candidates to fill such vacancy or
vacancies and inform FrontFour of such determination, however, the Board shall
not be under any obligation to nominate or appoint any Successor Candidate. If
the Board accepts FrontFour’s determination, the Successor Candidate or
Successor Candidates shall be promptly appointed to the Board. In the event the
Board declines to accept the Successor Candidate or Successor Candidates,
FrontFour may propose another replacement, subject to the criteria and process
set forth in this paragraph. If any Successor Candidate shall become a member of
the Board, such Successor Candidate will succeed to all of the rights and
privileges of, and will be bound by the terms and conditions applicable to, a
Designee under this Agreement.
(f)    At all times while serving as a member of the Board, each of the
Designees will be considered for appointment to, and will be offered the
opportunity to be a member of, committees of the Board, in each case, in a
manner consistent with the Board’s customary practices and policies as in effect
from time to time relating to committee membership applicable to all
non-employee directors of the Company, including based on their respective
backgrounds and past experiences.
(g)    The Company agrees that, (x) from and after the date hereof until
immediately prior to the Company’s 2016 Annual Meeting, the size of the Board
shall be fixed at nine (9) directors, (y) from the Company’s 2016 Annual Meeting
until one (1) day thereafter, the size of the Board shall be fixed at eight (8)
directors and (z) from one (1) day after the Company’s 2016 Annual Meeting until
the end of the Covered Period (as defined below), provided that FrontFour is not
in breach of this Agreement and FrontFour, together with the Controlled
Restricted Entities, beneficially owns, directly or indirectly, an aggregate of
at least 206,000 shares of Common Stock, the size of the Board shall be fixed at
no more than nine (9) directors, in each case other than any increases in the
size of the Board as a result of any business combination transaction or
financing transaction involving the Company.

2

--------------------------------------------------------------------------------



2.    Voting; Solicitation. The Company agrees to recommend a vote “for” the
election of each of the Designees to the Board and to solicit the Company’s
stockholders to vote “for” the election of each of the Designees at the 2016
Annual Meeting in the same manner as all other nominees of the Company standing
for election to the Board. FrontFour shall vote all of its shares of Common
Stock entitled to vote (i) in favor of the election of each of the Designees to
the Board and the other Company nominees set forth in the definitive proxy
statement filed on Schedule 14A with the SEC for election at the 2016 Annual
Meeting and (ii) against any director candidates proposed that are not nominated
by the Board for election at the 2016 Annual Meeting.
3.    Standstill. FrontFour agrees that, during the Covered Period (unless
specifically requested in writing by the Company, acting through a resolution of
the Board approved by a majority of the Company’s directors), it shall not,
directly or indirectly, including through any portfolio company or other entity
controlled by FrontFour (each such portfolio company or other entity, a
“Controlled Restricted Entity”) (including, with respect to FrontFour and each
Controlled Restricted Entity, through the members of the board of directors or
similar managing entity, officers, employees, consultants, partners, managers
and managing directors of each such Controlled Restricted Entity):
(a)    effect or seek, offer or propose (whether publicly or privately) to
effect, or announce any intention to effect or cause or participate in or in any
way assist, facilitate or encourage any other person to effect or seek, offer or
propose, to effect or participate in, (i) any acquisition of (or obtaining any
right to direct the voting or disposition of) any securities (including
derivative securities), or rights or options to acquire (or obtaining any right
to direct the voting or disposition of) any securities of the Company or any of
its subsidiaries, whether or not any of the foregoing may be acquired or
obtained immediately or only after the passage of time or upon the satisfaction
of one or more conditions (whether or not within FrontFour’s control) pursuant
to any agreement, arrangement or understanding (whether or not in writing) or
otherwise, which would result in FrontFour and the Controlled Restricted
Entities having aggregate beneficial ownership, as determined in accordance with
Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), of more than 4.99% of the then-outstanding shares of Common Stock of the
Company or any of its subsidiaries (or, from and after November 1, 2016, if
FrontFour and any Controlled Restricted Entity having or intended to have
beneficial ownership of shares of Common Stock of the Company will only file a
Supportive Schedule 13D (as defined below) as contemplated below, 6.99% of the
then-outstanding shares of Common Stock of the Company or any of its
subsidiaries); provided that nothing herein will require shares of Common Stock
of the Company to be sold to the extent the ownership limit in this subparagraph
(i) is exceeded solely as the result of a share repurchase or similar Company
action that reduces the number of outstanding shares of Common Stock of the
Company, (ii) any tender or exchange offer, consolidation, business combination,
acquisition of assets, merger, joint venture or other business combination
involving the Company or its affiliates, (iii) any recapitalization,
restructuring, liquidation, dissolution or other extraordinary transaction with
respect to the Company or its affiliates, or (iv) any “solicitation” of
“proxies” (as such terms are used in the proxy rules of the Securities and
Exchange Commission) to vote any voting securities of the Company or any of its
affiliates or consent to any action from any holder of any voting securities of
the Company or any of its affiliates or seek to advise or influence any person
with respect to the voting of or the granting of any consent with respect to any
voting securities of the Company; provided, however, that nothing herein shall
prohibit the

3

--------------------------------------------------------------------------------



participation of any person in any offering, distribution or other transaction
that has been approved by the Board;
(b)    form, join or in any way participate in a “group” (as defined under the
Exchange Act), other than a group comprised solely of its affiliates, in
connection with the voting securities of the Company or otherwise act in concert
with any unaffiliated person in respect of any such securities;
(c)    otherwise act, alone or in concert with others, to seek representation on
or to control or influence, through litigation or otherwise, the management,
board of directors or policies of the Company or to obtain representation on the
board of directors of the Company, except as otherwise expressly permitted in
this Agreement;
(d)    publicly request that the Company or any of its Representatives amend or
waive any provision of this paragraph, or make any public announcement with
respect to the restrictions of this paragraph, or take any action which would
reasonably be expected to require the Company to make a public announcement
regarding the possibility of a business combination or merger;
(e)    make any public disclosure, announcement or statement regarding any
intent, purpose, plan or proposal with respect to the Board, the Company, its
management, policies or affairs, any of its securities or assets or this
Agreement, including, without limitation, in the form of a “white paper” or
other similar presentation regarding the Company, press release or public
filing;
(f)    enter into any discussions, negotiations, agreements, or understandings
with any person or entity not (i) a party to this Agreement, (ii) a member of
the Board, (iii) an officer of the Company or (iv) a Controlled Restricted
Entity (each, a “Third Party”) with respect to any of the foregoing, or advise,
assist, knowingly encourage or seek to persuade any Third Party to take any
action or make any statement with respect to any of the foregoing, or otherwise
take or cause any action or make any statement inconsistent with any of the
foregoing; or
(g)    authorize, commit to or agree in writing or otherwise to do anything
prohibited in this Section 3.
Notwithstanding any other provision herein to the contrary, nothing herein
shall, or shall be deemed to, prohibit (i) either of the Designees from taking
any action in his capacity as a director of the Company consistent with his
fiduciary duties as a director of the Company, or (ii) FrontFour (or its
Representatives) from confidentially communicating to the Company and its
Representatives any opinions or non-public proposals regarding strategic
alternatives for the Company in such a manner as would not reasonably be
expected to require public disclosure thereof. The provisions set forth in this
Section 3 are effective as of the date hereof and shall remain in full force and
effect for the period (the “Covered Period”) commencing on the date hereof and
ending on the date that is thirty (30) days prior to the deadline for submission
of shareholder nominations of director candidates for election at the Company’s
2017 annual meeting of stockholders.

4

--------------------------------------------------------------------------------



As contemplated by subclause (i) of Section 3(a) above, from and after November
1, 2016 FrontFour may, and may permit the Controlled Restricted Entities, to
acquire beneficial ownership of more than 4.99% of the then-outstanding shares
of Common Stock of the Company or any of its subsidiaries but in no event more
than 6.99% of the then-outstanding shares of Common Stock of the Company or any
of its subsidiaries if FrontFour and any Controlled Restricted Entity having or
intended to have beneficial ownership of shares of Common Stock of the Company
will only file a Supportive Schedule 13D if any such person shall be required to
file a Schedule 13D pursuant to the Exchange Act. During the Covered Period,
each of FrontFour and the Controlled Restricted Entities shall not file any
Schedule 13D or amendment thereto that is not a Supportive Schedule 13D. A
“Supportive Schedule 13D” shall mean a Schedule 13D or any amendment thereto
that (x) does not contain any statements inconsistent with this Agreement and
(y) has been approved by the Company if such approval is required by clause (b)
of the immediately following sentence. Within a reasonable time prior to filing
any Schedule 13D, FrontFour or any Controlled Restricted Entity shall provide to
the Company an advance form of the Schedule 13D that they intend to file (such
advance form, as modified in connection with clause (a) or clause (b) below, the
“Draft Schedule 13D”), and (a) if the Draft Schedule 13D only includes the
language contained in Exhibit B in the form thereof (the “Approved Language”)
and no other statements about FrontFour’s or any other Controlled Restricted
Entity’s plans or intentions with respect to the Company, then FrontFour will
take and incorporate any reasonable comments from the Company but no further
approval by the Company of the Draft Schedule 13D shall be required to be a
Supportive Schedule 13D if filed in the form of the Draft Schedule 13D, or (b)
if the Draft Schedule 13D includes any statements about FrontFour’s or any other
Controlled Restricted Entity’s plans or intentions with respect to the Company
other than the Approved Language, such Schedule 13D shall only be deemed a
Supportive Schedule 13D if approved by the Company, which approval shall not be
unreasonably withheld, conditioned or delayed (it being understood and agreed
for avoidance of doubt and without limitation that any statement inconsistent
with this Agreement shall be a reasonable basis for withholding approval). Other
than reporting changes in beneficial ownership by FrontFour or any Controlled
Restricted Entity as permitted hereby, neither FrontFour nor any Controlled
Restricted Entity may take any action to amend the Supportive Schedule 13D
during the Covered Period and shall not take action that would require any such
other amendment under applicable law during the Covered Period.
For purposes of this Agreement, the term “Representative” with respect to each
party hereto shall mean its affiliates and its and their (i) officers,
directors, general partners, employees, agents, representatives, counsel,
consultants, investment bankers, and financial or other advisors and (ii) with
the prior written consent of the Company, which consent shall not be
unreasonably withheld, potential sources of capital or financing. For purposes
of this Agreement, the term “person” shall be broadly interpreted to include the
media and any corporation, partnership company, limited liability company,
trust, association, joint venture, government or self-regulatory agency or body,
group (as such term is used in Rule 13d-5(b)(1) of the Exchange Act), individual
or other entity. For purposes of this Agreement, the term “affiliate” shall have
the meaning ascribed to such term in Rule 12b-2 under the Exchange Act.
Notwithstanding any other provision herein to the contrary, the restrictions set
forth in this Section 3 shall automatically terminate and be of no further force
and effect, without any action on the part

5

--------------------------------------------------------------------------------



of FrontFour or the Company, if (i) the Company enters into a definitive written
agreement to consummate a transaction involving (A) the acquisition of all or a
majority of the voting power of the Company’s outstanding equity securities or
the sale of all or substantially all of the consolidated assets of the Company
and its consolidated subsidiaries pursuant to Section 271 of the General
Corporation Law of the State of Delaware (whether by merger, consolidation,
business combination, tender or exchange offer, recapitalization, restructuring,
sale, equity issuance or otherwise), (B) any direct or indirect sale, transfer,
contribution or other disposition to, or any joint venture or similar
transaction with, any Third Party involving assets (including equity securities
of any subsidiary of the Company) or businesses of the Company that constitute
all or substantially all of the consolidated assets of the Company and its
consolidated subsidiaries pursuant to Section 271 of the General Corporation Law
of the State of Delaware, or (C) any liquidation or dissolution of the Company;
or (ii) a tender or exchange offer for all or a majority of the Company’s
outstanding equity securities is commenced by any Third Party and within ten
(10) business days thereafter, the Board has not publicly taken a position
rejecting such tender or exchange offer and recommending that the stockholders
of the Company not tender any equity securities of the Company into such tender
or exchange offer.
4.    Compliance by Controlled Restricted Entities. FrontFour acknowledges and
agrees that it is liable for compliance with the terms of this Agreement by
itself and each Controlled Restricted Entity, and FrontFour covenants and agrees
to cause each Controlled Restricted Entity to strictly comply with the terms of
this Agreement as if they were themselves subject to the obligations of
FrontFour herein.
5.    Representations of the Company. The Company represents and warrants as
follows: (a) the Company has the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby; (b) this Agreement has been duly and validly
authorized, executed and delivered by the Company, constitutes a valid, legal
and binding obligation and agreement of the Company and is enforceable against
the Company in accordance with its terms; and (c) the execution, delivery and
performance of this Agreement by the Company does not and will not (i) violate
or conflict with any law, rule, regulation, order, judgment or decree applicable
to the Company or (ii) result in any breach or violation of, or constitute a
default (or an event which with notice or lapse of time or both could constitute
such breach, violation or default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which the Company is a
party or by which it is bound.
6.    Representations of FrontFour. FrontFour represents and warrants as
follows: (a) FrontFour has the power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby; (b) this Agreement has been duly and validly
authorized, executed and delivered by FrontFour, constitutes a valid, legal and
binding obligation and agreement of FrontFour and is enforceable against
FrontFour in accordance with its terms; (c) the execution, delivery and
performance of this Agreement by FrontFour does not and will not (i) violate or
conflict with any law, rule, regulation, order, judgment or decree applicable to
FrontFour or (ii) result in any breach or violation of, or constitute a default

6

--------------------------------------------------------------------------------



(or an event which with notice or lapse of time or both could constitute such
breach, violation or default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which FrontFour is a party
or by which it is bound; and (d) FrontFour, together with the Controlled
Restricted Entities, beneficially owns, directly or indirectly, as of the date
hereof, an aggregate of 206,000 shares of Common Stock and such shares of Common
Stock constitute all of the Common Stock beneficially owned by FrontFour and the
Controlled Restricted Entities or in which FrontFour or the Controlled
Restricted Entities have any interest or right to acquire, whether through
derivative securities, voting agreements or otherwise.
7.    Public Announcement and SEC Filing.
(a)    The Company shall, promptly following the date hereof, file a Current
Report on Form 8-K reporting entry into this Agreement (the “Form 8-K”) and
appending or incorporating by reference this Agreement as an exhibit thereto.
(b)    Within one (1) business day following the date hereof, the Company and
FrontFour will issue the press release in the form attached hereto as Exhibit C
(the “Press Release”). Prior to the issuance of the Press Release, neither the
Company nor FrontFour, nor any of their respective Representatives, shall issue
any press release or public announcement regarding this Agreement without the
prior written consent of the other party. Neither the Company nor FrontFour, nor
any of their respective Representatives, shall make, at any time during the
Covered Period, any public announcement or statement with respect to the other
party inconsistent with any statement contained in the Press Release, except
with the prior written consent of the Company (in the case of a press release or
public announcement by FrontFour) or FrontFour (in the case of a press release
or public announcement by the Company) or as required by applicable legal
process, subpoena, law, the rules of any stock exchange, or legal requirement
(including the federal securities laws) or as part of a response to a request
for information from any governmental authority with jurisdiction over the party
from whom information is sought.
8.    Miscellaneous. The parties agree that irreparable damage would occur in
the event any of the provisions of this Agreement were not performed in
accordance with the terms hereof and that such damage would not be adequately
compensable in monetary damages. Accordingly, the parties hereto shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement,
to enforce specifically the terms and provisions of this Agreement exclusively
in the Court of Chancery or other federal or state courts of the State of
Delaware, in addition to any other remedies at law or in equity. Each of the
parties hereto agrees to waive any bonding requirement under any applicable law,
in the case any other party seeks to enforce the terms by way of equitable
relief. Furthermore, each of the parties hereto (a) consents to submit itself to
the personal jurisdiction of the Court of Chancery or other federal or state
courts of the State of Delaware, in the event any dispute arises out of this
Agreement or the transactions contemplated by this Agreement, (b) agrees that it
shall not attempt to challenge, deny or defeat such personal jurisdiction or
venue in such court (including in reliance on the doctrine of forum non
conveniens) by motion or other request for leave from any such court, (c) agrees
that it shall not bring any action relating to this Agreement

7

--------------------------------------------------------------------------------



or the transactions contemplated by this Agreement in any court other than the
Court of Chancery or other federal or state courts of the State of Delaware, and
each of the parties irrevocably waives the right to trial by jury, and (d) each
of the parties irrevocably consents to service of process by a reputable
overnight mail delivery service, signature requested, to the address set forth
in Section 12 hereof or as otherwise provided by applicable law. THIS AGREEMENT
SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND
EFFECT, BY THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED
AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE
OF LAW PRINCIPLES OF SUCH STATE.
9.    Non-Disparagement. Until the earlier of (a) the expiration of the Covered
Period and (b) such time as the Company (in the case of FrontFour) or FrontFour
(in the case of the Company), or any of the Company’s or FrontFour’s
Representatives shall have breached this Section 9, none of the parties to this
Agreement shall make any public statement or public announcement that
constitutes an ad hominem attack on or otherwise disparages or cause to be
disparaged (i) any of the proposals described in this Agreement or (ii) any
other party to this Agreement or any of their respective current or former
officers or directors. Nothing in this Section 9 shall be deemed to prevent
either the Company or FrontFour from complying with its respective disclosure
obligations under applicable law, legal process, subpoena, law, the rules of any
stock exchange, or legal requirement or as part of a response to a request for
information from any governmental authority with jurisdiction over the party
from whom information is sought.
10.    Release.
(a)    Except for the rights provided in this Agreement, FrontFour, on its
behalf and on behalf of its Representatives (the “FrontFour Releasing Parties”),
hereby release and forever discharge the Company and its Representatives (the
“Company Released Parties”) of and from any and all actions, causes of action,
claims, demands, liabilities, obligations, fees, costs, sanctions, proceedings
and/or rights of any nature and description whatsoever, liquidated or
unliquidated, known or unknown, in law or in equity, whether sounding in tort,
intentional tort, contract, fraud, concealment, breach of statute, or
conspiracy, whether or not concealed or hidden, arising out of or related to the
election of directors at the 2016 Annual Meeting, that any of FrontFour
Releasing Parties ever had, now have, or may in the future have against the
Company Released Parties, or any of them, by reason of any act or omission, in
conduct or word, from the beginning of time up to and including the date
FrontFour executes this Agreement. FrontFour, on its behalf and on behalf of the
other FrontFour Releasing Parties, expressly covenant and agree forever to
refrain from bringing any suit or proceeding against any of the Company Released
Parties for any claim released herein.
(b)    Except for the rights provided in this Agreement, the Company, on its
behalf and on behalf of its Representatives (the “Company Releasing Parties”),
hereby release and forever discharge FrontFour and its Representatives (the
“FrontFour Released Parties”) of and from any and all actions, causes of action,
claims, demands, liabilities, obligations, fees, costs, sanctions, proceedings
and/or rights of any nature and description whatsoever, liquidated or
unliquidated, known or unknown, in law or in equity, whether sounding in tort,
intentional tort, contract, fraud,

8

--------------------------------------------------------------------------------



concealment, breach of statute, or conspiracy, whether or not concealed or
hidden, arising out of or related to the election of directors at the 2016
Annual Meeting, that any of the Company Releasing Parties ever had, now have, or
may in the future have against FrontFour Released Parties, or any of them, by
reason of any act or omission, in conduct or word, from the beginning of time up
to and including the date the Company executes this Agreement. The Company, on
its behalf and on behalf of the other Company Releasing Parties, expressly
covenant and agree forever to refrain from bringing any suit or proceeding
against any of FrontFour Released Parties for any claim released herein.
(c)    FrontFour Releasing Parties and the Company Releasing Parties further
stipulate and agree that each of them may hereafter discover facts other than or
different from those that it knows or believes to be true, but hereby expressly
waives and fully, finally and forever settles and releases any known or unknown,
suspected or unsuspected, contingent or non-contingent claims released in
Sections 10(a) and 10(b) without regard to the subsequent discovery or existence
of such other or different facts. FrontFour Releasing Parties and the Company
Releasing Parties each acknowledge that the foregoing waiver was separately
bargained for and is a key element of this Agreement.
(d)    Notwithstanding anything to the contrary in this Section 10, FrontFour
and the Company do not release any claims, obligations or liabilities related to
the enforcement of the terms and provisions of this Agreement.
11.    Entire Agreement; Amendment. This Agreement contains the entire agreement
and understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior and contemporaneous agreements, memoranda,
arrangements and understandings, both written and oral, between the parties, or
any of them, with respect to the subject matter hereof. This Agreement may be
amended only by an agreement in writing executed by the parties hereto, and no
waiver of compliance with any provision or condition of this Agreement and no
consent provided for in this Agreement shall be effective unless evidenced by a
written instrument executed by the party against whom such waiver or consent is
to be effective. No failure or delay by a party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any right, power or privilege hereunder.
12.    Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be in writing and shall be deemed validly given, made or served, if (a)
delivered in person or sent by overnight courier, when actually received during
normal business hours at the address specified in this subsection, or (b) if
given by e-mail, when such e-mail is transmitted to the e-mail address set forth
below and the appropriate confirmation is received (and if notice is provided by
e-mail, a hard copy shall be provided within one (1) business day):
if to the Company:
Innophos Holdings, Inc.
259 Prospect Plains Road, Building A
Cranbury, NJ 08512



9

--------------------------------------------------------------------------------



Attention:     General Counsel
e-mail:     william.farran@innophos.com
with a copy to (which shall not constitute notice):
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention:     William Sorabella
        Joshua Korff
e-mail:     william.sorabella@kirkland.com
        joshua.korff@kirkland.com
if to FrontFour:
FrontFour Capital Group, LLC
35 Mason Street, 4th Floor
Greenwich, CT 06830
Attention:     Stephen Loukas
e-mail:     sloukas@frontfourcapital.com    

with a copy to (which shall not constitute notice):
Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Attention:     Steve Wolosky
e-mail:     swolosky@olshanlaw.com
13.    Severability. If at any time subsequent to the date hereof, any provision
of this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.
14.    Counterparts. This Agreement may be executed in two or more counterparts
either manually or by electronic or digital signature (including by facsimile or
electronic mail transmission), each of which shall be deemed to be an original
and all of which together shall constitute a single binding agreement on the
parties, notwithstanding that not all parties are signatories to the same
counterpart.
15.    No Third Party Beneficiaries; Assignment. This Agreement is solely for
the benefit of the parties hereto and is not binding upon or enforceable by any
other persons. No party to this Agreement may assign its rights or delegate its
obligations under this Agreement, whether by operation of law or otherwise, and
any assignment in contravention hereof shall be null and void. Nothing in this
Agreement, whether express or implied, is intended to or shall confer any
rights, benefits or remedies under or by reason of this Agreement on any persons
other than the parties

10

--------------------------------------------------------------------------------



hereto, nor is anything in this Agreement intended to relieve or discharge the
obligation or liability of any third persons to any party.
16.    Fees and Expenses. Within ten (10) business days following receipt of
reasonably satisfactory documentation thereof, the Company shall reimburse
FrontFour for its reasonable, documented out-of-pocket fees and expenses of
outside legal counsel incurred in connection with the matters related to the
2016 Annual Meeting and the negotiation, execution and effectuation of this
Agreement, in an amount not to exceed $50,000 (in the aggregate).
[Signature Pages Follow]



11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Cooperation
Agreement, or caused the same to be executed by its duly authorized
representative as of the date first above written.
 
INNOPHOS HOLDINGS, INC.
 
 
 
By:
/s/ Kim Ann Mink
 
 
Name:
Kim Ann Mink
 
 
Title:
Chief Executive Officer






[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------




 

 
FRONTFOUR CAPITAL GROUP LLC
 
 
 
By:
/s/ David A. Lorber
 
 
Name:
David A. Lorber
 
 
Title:
Managing Member


 
FRONTFOUR MASTER FUND, LTD.
 


By: FrontFour Capital Group LLC,
its Investment Manager


 
By:
/s/ David A. Lorber
 
 
Name:
David A. Lorber
 
 
Title:


Managing Member


 
FRONTFOUR CAPITAL CORP.
 
 
 
By:
/s/ David A. Lorber
 
 
Name:
David A. Lorber
 
 
Title:
Authorized Signatory


 
 
 
 
 
FRONTFOUR OPPORTUNITY FUND
 


By: FrontFour Capital Corp.,
its Investment Manager


 
By:
/s/ David A. Lorber
 
 
Name:
David A. Lorber
 
 
Title:


Authorized Signatory



                            
 
 
/s/ Stephen E. Loukas
 
 
 
Stephen E. Loukas
 
 
 
 
 
 
 
/s/ David A. Lorber
 
 
 
David A. Lorber
 
 
 
 
 
 
 
/s/ Zachary R. George
 
 
 
Zachary R. George
 
 
 
 
 

 

[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------




                            


                            
                            


                            
                            










--------------------------------------------------------------------------------




Exhibit A
FrontFour Capital Group, LLC
FrontFour Master Fund, Ltd.
FrontFour Capital Corp.
FrontFour Opportunity Fund
Stephen E. Loukas
David A. Lorber
Zachary R. George




--------------------------------------------------------------------------------






Exhibit B
The Reporting Persons confirm that they do not have any plan or intention to
take any of the actions contemplated by Section 3(a) of the Cooperation
Agreement, dated as of January 11, 2016 by and among FrontFour Capital Group,
LLC, certain of their affiliates and Innophos Holdings, Inc., at any time. None
of the Reporting Persons plan or intend to consummate any transaction that would
or would be reasonably likely to have any of the effects required to be
disclosed pursuant to Item 4 of Schedule 13D.






--------------------------------------------------------------------------------




Exhibit C
Press Release












--------------------------------------------------------------------------------






Innophos to Appoint Peter T. Thomas and Robert J. Zatta to Board of Directors


Innophos and FrontFour Capital Announce Agreement


CRANBURY, N.J., DATE -- Innophos Holdings, Inc. (NASDAQ: IPHS) (“Innophos” or
the “Company”) and FrontFour Capital Group LLC (“FrontFour Capital”), a
shareholder of Innophos, with ownership of 1.07% of the Company’s outstanding
shares, today announced that the Company has appointed Peter T. Thomas,
Chairman, President and Chief Executive Officer of Ferro Corporation, and Robert
J. Zatta, Former Acting Chief Executive Officer and long-time Chief Financial
Officer of Rockwood Holdings, Inc., to the Company’s Board of Directors,
effective immediately. Mr. Thomas and Mr. Zatta will be included in the
Company’s slate of director nominees for election at the Company’s 2016 Annual
Meeting. With these changes, the Innophos Board has been expanded to nine
directors, eight of whom are independent.


“The Innophos Board of Directors regularly reviews its composition to ensure
that the Company directors have the appropriate mix of skills and experience
necessary to support the Company and its shareholders,” said Gary Cappeline,
Lead Independent Director of the Innophos Board. “To that end, we are pleased to
welcome Peter and Robert to the Board, and believe that their insights and
expertise in the specialty chemical sector will add valuable perspective. The
Board and management team are committed to creating value, and we will continue
to take decisive actions to capture opportunities to drive growth, generate
strong cash flow and improve the overall operating efficiency of our Company, as
we continue to manage through the challenging market environment. We look
forward to working with Peter and Robert as we strengthen the Company’s position
as a leading producer of specialty ingredients to create enhanced value for
shareholders.”


In connection with today’s announcement, Innophos and FrontFour Capital have
entered into an agreement pursuant to which FrontFour will support the Innophos
Board of Director’s slate of nominees at the 2016 Annual Meeting and abide by
customary standstill provisions until the date that is thirty (30) days prior to
the deadline for submission of shareholder nominations of director candidates
for election at the Company’s 2017 Annual Meeting. The complete agreement will
be included as an exhibit to a Current Report on Form 8-K, which will be filed
by Innophos with the Securities and Exchange Commission (“SEC”).


“We have had productive dialogue with Innophos over the past several months and
are pleased with the agreement we entered into with the Company, which we
believe benefits all Innophos shareholders,” said Stephen Loukas, Managing
Member of FrontFour Capital. “Peter and Robert bring a wealth of experience and
knowledge that complements the current Directors and we believe they will be
strong additions to the Board. We have been encouraged by the recent leadership
transition and operational initiatives to improve the Company’s performance. We
look forward to continuing to work collaboratively with the Board to continue to
enhance shareholder value.”


The Innophos Board will present its recommended slate of director nominees in
the Company’s definitive proxy statement and other materials, to be filed with
the SEC and mailed to all shareholders eligible to vote at the 2016 Annual
Meeting, which has yet to be scheduled. Under the terms of the agreement with
FrontFour Capital, one existing member of the Board who is yet to be determined
will not stand for re-election at the 2016 Annual Meeting.     








--------------------------------------------------------------------------------




Kirkland & Ellis LLP is serving as legal advisor to Innophos and J.P. Morgan &
Co. is serving as financial advisor. Olshan Frome Wolosky LLP is serving as
legal advisor to FrontFour Capital.




About Peter T. Thomas
Peter T. Thomas has served as the President and Chief Executive Officer and a
director of Ferro Corporation (“Ferro”), a publicly-traded producer of specialty
materials, since April 2013.  Previously, he served as interim President and
Chief Executive Officer of Ferro beginning in November 2012.  Mr. Thomas was
elected Chairman of the Board of Directors of Ferro in April 2014.  Prior to his
appointment as interim President and Chief Executive Officer of Ferro, Mr.
Thomas served as the Operating Vice President of Ferro’s Polymer and Ceramic
Engineered Materials Group, which included its Polymer Additives, Specialty
Plastics, Tile Coatings, Porcelain Enamel, and Pharmaceuticals businesses. Mr.
Thomas joined Ferro in 1999 as Director of Sales for Polymer Additives.  Prior
to joining Ferro, from 1991 to 1999, Mr. Thomas held various positions at Witco
Corporation, a specialty chemical company, including Vice President of the
Oleochemical-Derivatives business unit, Vice President of Sales and Global
Market Director.  Mr. Thomas earned his BS in Chemistry from Duquesne University
and his MBA from Loyola University. 


About Robert J. Zatta
Mr. Robert J. Zatta was the Acting Chief Executive Officer and Chief Financial
Officer of Rockwood Holdings, Inc. (“Rockwood”), a leading global developer,
manufacturer and marketer of specialty chemicals, from July 2014 and April 2001,
respectively, until January 2015. Mr. Zatta was instrumental in leading the
transformation of Rockwood, which resulted in Rockwood’s acquisition by
Albermarle Corporation on January 12, 2015. Prior to joining Rockwood, Mr. Zatta
spent twelve years with the Campbell Soup Company, where he held several
significant financial management positions, including his final position as Vice
President responsible for Corporate Development and Strategic Planning. Prior to
joining Campbell Soup Company in 1990, he worked for General Foods Corporation
and Thomas J. Lipton, Inc. Mr. Zatta is also a member of the Board of Trustees
of Merrimack College.


About Innophos Holdings, Inc.
Innophos is a leading international producer of performance-critical and
nutritional specialty ingredients, with applications in food, beverage, dietary
supplements, pharmaceutical, oral care and industrial end markets. Innophos
combines more than a century of experience in specialty phosphate manufacturing
with a growing capability in a broad range of other specialty ingredients to
supply a product range produced to stringent regulatory manufacturing standards
and the quality demanded by customers worldwide. Innophos is continually
developing new and innovative specialty ingredients addressing specific customer
applications and supports these high-value products with industry-leading
technical service. Headquartered in Cranbury, New Jersey, Innophos has
manufacturing operations in Nashville, TN; Chicago Heights, IL; Chicago
(Waterway), IL; Geismar, LA; Ogden, UT; North Salt Lake, UT; Paterson, NJ; Green
Pond, SC; Port Maitland, ON (Canada); Taicang (China); Coatzacoalcos, Veracruz
and San Jose de Iturbide (Mission Hills), Guanajuato (Mexico). For more
information please visit www.innophos.com. 'IPHS-G'


About FrontFour Capital Group LLC
FrontFour Capital is an investment adviser with offices in Greenwich, CT and
Toronto, ON. FrontFour Capital focuses on value-oriented investments in North
American companies.


Safe Harbor for Forward-Looking and Cautionary Statements






--------------------------------------------------------------------------------




This release contains forward-looking statements within the meaning of Section
27A of the Securities Act of 1933, as amended and Section 21E of the Securities
Exchange Act of 1934, as amended.  As such, final results could differ from
estimates or expectations due to risks and uncertainties, including but not
limited to: incomplete or preliminary information; changes in government
regulations and policies; continued acceptance of Innophos' products and
services in the marketplace; competitive factors; technological
changes; Innophos' dependence upon suppliers; and other risks.  For any of these
factors, Innophos claims the protection of the safe harbor for forward-looking
statements contained in the Private Securities Litigation Reform Act of 1995, as
amended.


Contact Information for Innophos Holdings, Inc.


Mark Feuerbach
(609) 366-1299
investor.relations@innophos.com


Joele Frank, Wilkinson Brimmer Katcher
Meaghan Repko / Aaron Palash / Adam Pollack
(212) 355-4449


Contact Information for FrontFour Capital Group LLC


Stephen E. Loukas
(203) 274-9050






